IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 37744

STATE OF IDAHO,                                  )     2011 Unpublished Opinion No. 341
                                                 )
       Plaintiff-Respondent,                     )     Filed: February 2, 2011
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
JOHNNY PADILLA AMAYA,                            )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Bradly S. Ford, District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period
       of confinement of three years, for felony domestic battery, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Russell J. Spencer, Deputy
       Attorney General, Boise, for respondent.
                  ______________________________________________

                      Before GRATTON, Chief Judge; LANSING, Judge;
                                 and GUTIERREZ, Judge

PER CURIAM
       Johnny Padilla Amaya pled guilty to felony domestic battery.        I.C. § 18-903(a), 18-
918(2). The district court sentenced Amaya to a unified term of ten years, with a minimum
period of confinement of three years, to run concurrent with an unrelated sentence. Amaya
appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing


                                                1
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Amaya’s judgment of conviction and sentence are affirmed.




                                                   2